Exhibit 4.2 EXECUTION COPY AMENDED AND RESTATED LOAN AGREEMENT Dated as of June 29, 2017 among THE PERSONS FROM TIME TO TIME PARTY HERETO AS BORROWERS, CSH PROPERTY THREE, LLC as Equity Owner, THE PERSONS FROM TIME TO TIME PARTY HERETO AS LENDERS, DEUTSCHE BANK SECURITIES, INC.,as Sole Lead Arranger Deutsche Bank AG, NEW YORK Branch, as Administrative Agent and WELLS FARGO BANK, N.A., as Paying Agent, Calculation Agent and Securities Intermediary Table of Contents Page ARTICLE IDEFINITIONS SECTION 1.01Certain Defined Terms 1 SECTION 1.02Other Terms and Constructions 56 SECTION 1.03Computation of Time Periods 56 SECTION 1.04Amendment and Restatement of the Existing Agreement 57 SECTION 1.05Reaffirmation of Loan Documents 57 ARTICLE IIAMOUNTS AND TERMS OF THE LOANS SECTION 2.01Loans 57 SECTION 2.02Borrowing Procedures 59 SECTION 2.03[Intentionally Omitted] 59 SECTION 2.04Interest; Fees 59 SECTION 2.05Principal Payments 59 SECTION 2.06Application of Collections 61 SECTION 2.07Extension of Maturity Date 64 SECTION 2.08Payments and Computations, Etc 64 SECTION 2.09Interest Protection 65 SECTION 2.10Increased Capital 66 SECTION 2.11Funding Losses 66 SECTION 2.12Taxes 67 SECTION 2.13Collateral Assignment of Agreements 71 SECTION 2.14[Intentionally Omitted] 71 SECTION 2.15Qualified Transfers 71 SECTION 2.16Release of Lien 73 SECTION 2.17The Collection Account 73 SECTION 2.18The Paying Agent 76 SECTION 2.19The Calculation Agent 81 SECTION 2.20Defaulting Lenders 86 SECTION 2.21Replacement of a Lender 86 SECTION 2.22Joint and Several Liability of Borrowers 87 SECTION 2.23Actions and Events Outside of Lenders’ and Agents’ Control 89 ARTICLE IIICONDITIONS PRECEDENT SECTION 3.01Closing Conditions for Existing Agreement 89 SECTION 3.02Conditions Precedent to Amendment and Restatement 92 ARTICLE IVREPRESENTATIONS AND WARRANTIES SECTION 4.01General Representations and Warranties 93 i SECTION 4.02Property Representations and Warranties ARTICLE VCOVENANTS SECTION 5.01Affirmative Covenants of the Loan Parties SECTION 5.02Reporting Requirements of the Loan Parties SECTION 5.03Interest Rate Cap Agreement SECTION 5.04Insurance Requirements; Casualty SECTION 5.05Negative Covenants of the Loan Parties SECTION 5.06Financial Covenants SECTION 5.07Most Favored Nations ARTICLE VIRESERVES SECTION 6.01Completion Reserve SECTION 6.02[Intentionally Omitted] SECTION 6.03[Intentionally Omitted] SECTION 6.04Title Clearance Properties Reserves SECTION 6.05Tax Reserves SECTION 6.06Insurance Rserves SECTION 6.07Standing Reserves SECTION 6.08Special Reserves SECTION 6.09Debt Service Account SECTION 6.10Eligility Reserves SECTION 6.11Reserve Accounts Generally EVENTS OF DEFAULT SECTION 7.01Events of Default SECTION 7.02Remedies SECTION 7.03Appointment as Attorney in Fact SECTION 7.04Powers Coupled with an Interest ARTICLE VIIIINDEMNIFICATION SECTION 8.01Indemnities by the Loan Parties SECTION 8.02Limited Liability of Parties ARTICLE IXTHE ADMINISTRATIVE AGENT; THE COLLATERAL AGENT SECTION 9.01Authorization and Action SECTION 9.02Agents’ Reliance, Etc, SECTION 9.03Agents and Affiliates SECTION 9.04Lender’s Loan Decision SECTION 9.05Delegation of Duties SECTION 9.06Indemnification SECTION 9.07Successor Agents ii SECTION 9.08Enforcement and Collateral Matters ARTICLE XMISCELLANEOUS SECTION 10.01Amendments, Etc. SECTION 10.02Notices, Etc. SECTION 10.03Assignability SECTION 10.04Consent to Jurisdiction SECTION 10.05WAIVER OF JURY TRIAL SECTION 10.06Right of Setoff SECTION 10.07Ratable Payments SECTION 10.08Limitation of Liability SECTION 10.09Costs, Expenses SECTION 10.10Confidentiality SECTION 10.11No Waiver; Remedies SECTION 10.12GOVERNING LAW SECTION 10.13Execution in Counterparts SECTION 10.14Integration; Binding Effect; Survival of Termination SECTION 10.15USA Patriot Act SECTION 10.16OFAC SECTION 10.17Borrower Representative SECTION 10.18Cross-Collateralization; Waiver of Marshalling of Assets SECTION 10.19No Advisory or Fiduciary Responsibility SECTION 10.20Access to Information; Usury Savings SECTION 10.21Arizona Provisions SECTION 10.22California Provisions SECTION 10.23Florida Provisions SECTION 10.24Georgia Provisions SECTION 10.25Notice of Final Agreement SECTION 10.26Time is of the Essence SECTION 10.27Waiver of Offset SECTION 10.28Prepayment Penalty Upon Acceleration SECTION 10.29Acknowledgement and Consent to Bail-In of EEA Financial Institutions SECTION 10.30Limitation of Trustee Liability iii EXHIBITS AND SCHEDULES EXHIBIT A Form of Assignment and Acceptance EXHIBIT B Form of Assignment of Management Agreement EXHIBIT C Form of Blocked Account Control Agreement EXHIBIT D [Intentionally Omitted] EXHIBIT E Form of Borrower Operating Account Control Agreement EXHIBIT F Form of Borrower Security Agreement EXHIBIT G [Intentionally Omitted] EXHIBIT H Form of Collateral Assignment of Interest Rate Protection Agreement EXHIBIT I-1 Form of Compliance Certificate (Loan Parties) EXHIBIT I-2 Form of Compliance Certificate (Sponsor) EXHIBIT J Form of Sponsor Guaranty EXHIBIT K Form of Environmental Indemnity EXHIBIT L Form of Equity Owner Guaranty EXHIBIT M Form of Equity Owner Security Agreement EXHIBIT N Form of Insolvency Opinion EXHIBIT O Form of Legal Opinion EXHIBIT P Form of Monthly Borrower Report EXHIBIT Q [Intentionally Omitted] EXHIBIT R-1 Form of Mortgage (Arizona) EXHIBIT R-2 Form of Mortgage (California) EXHIBIT R-3 Form of Mortgage (Florida) EXHIBIT R-4 Form of Mortgage (Georgia) EXHIBIT R-5 Form of Mortgage (Illinois) EXHIBIT S-1 Form of Property Account Springing Control Agreement EXHIBIT S-2 Form of Property Account Control Agreement EXHIBIT T Form of Request for Release EXHIBIT U Form of Standard Form of Lease EXHIBIT V-1 U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT V-2 U.S. Tax Certificate (For Foreign Participants that are not Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT V-3 U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT V-4 U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes) EXHIBIT W Form of Promissory Note EXHIBIT X Form of Borrowing Request EXHIBIT Y [Intentionally Omitted] EXHIBIT Z Lien Search Process EXHIBIT AA Form of Reserve Release Request Report EXHIBIT BB Form of Diligence Agent Confirmation EXHIBIT CC Form of Mortgage Release EXHIBIT DD Existing Management Agreement SCHEDULE I Mortgage File Required Documents SCHEDULE II Lender Commitments SCHEDULE III Notice Addresses iv SCHEDULE IV List of Closing Documents and Deliveries SCHEDULE V Underwriting Schedule SCHEDULE VI Calculations Schedule SCHEDULE VII Qualified Title Insurance Companies SCHEDULE VIII Litigation SCHEDULE IX Competitors SCHEDULE X Previously-Owned Properties SCHEDULE XI Reserved Properties SCHEDULE XII Title Clearance Properties SCHEDULE XIII Reaffirmed Loan Documents SCHEDULE 4.01 Capitalization SCHEDULE 4.02(l) Insurance Claim Exceptions SCHEDULE 4.02(n) Lawsuits Affecting Properties v AMENDED AND RESTATED LOAN AGREEMENT THIS AMENDED AND RESTATED LOAN AGREEMENT, dated as of June 29, 2017, is made by and among THE PERSONS FROM TIME TO TIME PARTY HERETO as Borrowers, CSH PROPERTY THREE, LLC, as New Equity Owner, the PERSONS FROM TIME TO TIME PARTY HERETO as Lenders, DEUTSCHE BANK SECURITIES, INC., as Sole Lead Arranger, DEUTSCHE BANK AG, NEW YORK Branch, as Administrative Agent, and WELLS FARGO BANK, N.A., as Paying Agent, Calculation Agent and Securities Intermediary, and is acknowledged and agreed to by GI Waypoint Trust, Existing Equity Owner.Capitalized terms used herein shall have the meanings specified in Section1.01.
